EXHIBIT MODIFICATION TO CREDIT AGREEMENT This Modification to Credit Agreement ("Modification") is made as of October 13, 2009, by and among OWENS FINANCIAL GROUP, INC. (“Borrower”) and CALIFORNIA BANK & TRUST, FIRST BANK, formerly FIRST BANK & TRUST, and CITY NATIONAL BANK (which are collectively known as “Lenders”). RECITALS A.Pursuant to the terms of a Credit Agreement ("Credit Agreement") between Lenders and Borrower dated as of August 31, 2001, Lenders agreed to make Revolving Loans to Borrower up to the credit limit of the principal sum of $20,000,000.California Bank & Trust is the agent of Lenders under the Credit Agreement (“Agent”).The Credit Agreement was amended by a Modification to Credit Agreement, dated February 28, 2002, executed by the parties that, among other things, added Swing Loans to the facility.The Revolving Loans and Swing Loans are collectively referred to as “Loans.”By further Modification to Credit Agreement, dated August 16, 2002, executed by the parties, the “Amount of Aggregate Commitment” for each Lender was reduced and the provisions related to Swing Loans and Borrowing Procedures were amended.By a Modification to Credit Agreement, dated July 31, 2003, the “Commitment Termination Date” in Section 1.1 of the Credit Agreement was extended to July 31, 2005.By a Modification to Credit Agreement, dated September 13, 2004, among other things, the “Amount of Aggregate Commitment” for the Lenders was adjusted and financial covenants were changed.By further Modifications to Credit Agreement, dated July 31, 2005 and September 30, 2005, the Commitment Termination Date in Section 1.1 of the Credit Agreement was extended first to September 30, 2005 and then to July 31, 2007 with other adjustments.By a Modification to Credit Agreement, dated June 1, 2006, section 11.1(e)(iii) of the Credit Agreement was amended.By another Modification to Credit Agreement, dated August 15, 2006, compliance with Section 11.25 of the Credit Agreement through September 30, 2006 was waived.By a further Modification to Credit Agreement, dated August 31, 2006, Section 11.1 of the Credit Agreement, entitled “Financial Statements and Other Information,” was modified.The Credit Agreement was again amended by a Modification to Credit Agreement, dated July 20, 2007, by which the Commitment Termination Date was extended to July 31, 2009.The Credit Agreement was further amended by a Modification to Credit Agreement, dated November 7, 2007, by which section 11.15, entitled “Restricted Payments,” was replaced.The Credit Agreement was again amended by a Modification to Credit Agreement, dated March 31, 2008, by which the Commitment Termination Date was extended, and certain covenants were changed, among other things.The Credit Agreement was most recently amended by a Modification to Credit Agreement, dated March 27, 2009, by which the interest rate was adjusted. B.The Loans were evidenced by promissory notes executed by Borrower in favor of each of the Lenders. 1 C.In response to Borrower's request and in reliance upon Borrower's representations made to Lenders in support thereof, Lenders have agreed to further modify the terms of the Credit Documents, as set forth in this Modification.Capitalized terms shall have the meanings assigned to them in the Credit Agreement except as set forth in this Modification. AGREEMENT NOW, THEREFORE, Borrower and Lenders agree as follows: 1. Adoption of Recitals.Borrower hereby represents and warrants that each of the recitals set forth above is true, accurate and complete. 2. Conditions Precedent.This Modification shall become effective only upon Borrower's delivery or satisfaction of the following conditions in form and substance acceptable to Agent: (a) There shall be no Event of Default under the Credit Agreement; (b) Borrower shall execute this Modification; (c) Borrower shall pay to Agent all of Agent’s attorneys' fees incurred in the preparation of this Modification and all out-of-pocket fees incurred by Agent in connection with this Modification; and (d) Borrower shall provide any other items or documents required by Agent in connection with the consummation of this transaction. 3.Conditions Subsequent.By October 30, 2009, Borrower shall perform the following conditions subsequent; (a)Borrower shall deliver Deeds of Trust in form satisfactory to Agent on parcels of real property owned by Borrower, which Deeds of Trust shall be recorded in the office of the county recorder for the county in which the real property is located.Borrower shall also execute and deliver to Agent Assignments of Promissory Notes and related Assignments of Deeds of Trust (collectively “Assignments”) in form acceptable to Agent for note receivables in favor of Borrower.The Assignments shall be accompanied by the original promissory note for the related note receivable. The real property for which Deeds of Trust are to be provided and the notes receivable related to the Assignments shall be selected by Agent in its absolute discretion. (b)Borrower shall provide Agent with title insurance for the Deeds of Trust delivered to Agent under subsection (a) above in form, substance and amount acceptable to Agent. 4. Representations and Warranties.Borrower hereby represents and warrants that no event of default, breach or failure of condition has occurred or exists, or would exist with notice or lapse of time, or both, under any of the Credit Documents, and all representations and warranties of Borrower in this Modification and the other Credit Documents are true and correct as of the date of this Modification and shall survive the execution of this Modification. 2 5. Modification of Loan Documents.The Credit Documents are hereby supplemented, amended and modified according to the following, which changes shall supersede and prevail over any existing and conflicting provisions thereof: (a)The Lenders shall not be required to make further Loans or issue Letters of Credit under the Credit Agreement; (b)The definition of “Commitment Termination Date” in Section 1.1 of the Credit Agreement is amended by deleting the date “July 31, 2009” and inserting “July 30, 2010” in its place. (c)The definition of “Tangible Net Worth” in Section 1.1 of the Credit Agreement is deleted and replaced with the following: Tangible Net Worth” means, at any time, for any Person, the total of shareholders’ equity (including capital stock, additional paid-in capital and retained earnings after deducting treasury stock) of such Person prepared in accordance with GAAP, less the sum of (i)the total amount of any intangible assets, (ii) receivables due from shareholders, and (iii) advances to Affiliates, plus Subordinate Debt owed to former shareholders and Borrower’s loans (net of reserves) to and Investments in OMIF.Intangible assets shall include patents and trademarks and any investment now existing or later made in non-affiliated public or private companies. (d)Although no further advances are required, the “Amount of Aggregate Commitment” for Loans as provided on the execution pages of the Credit Agreement for each Lender shall be modified as follows: $6,989,000.00 in the case of California Bank & Trust; $3,494,500.00 in the case of First Bank; and $3,494,500.00 in the case of City National Bank. (e)Article 4 of the Credit Agreement, entitled “Notes Evidencing Loans and Payment of Principal,” is deleted and replaced with the following: 3 ARTICLE
